Exhibit 10.1

SVB FINANCIAL GROUP

3.875% Convertible Senior Notes due 2011

Purchase Agreement

April 1, 2008

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

SVB Financial Group, a Delaware corporation (the “Company”), proposes to sell to
J.P. Morgan Securities Inc. (“JPM” or the “Initial Purchaser”) $200,000,000
principal amount of its 3.875% Convertible Senior Notes due 2011 (the “Initial
Securities”). In addition, the Company proposes to grant to the Initial
Purchaser an option (the “Option”) to purchase up to an additional $50,000,000
principal amount of 3.875% Convertible Senior Notes due 2011 to cover
over-allotments (the “Optional Securities” and, together with the Initial
Securities, the “Securities”).

The Securities are to be issued under an indenture (the “Indenture”) to be dated
as of the Closing Date (as defined in Section 3) between the Company and Wells
Fargo Bank, N.A., as trustee (the “Trustee”). The Securities will be
convertible, subject to certain conditions set forth in the Indenture, at the
option of the holder prior to maturity (unless previously repurchased by the
Company) for cash and fully paid, nonassessable shares of common stock, par
value $0.001 per share, of the Company (the “Common Stock”), if any, in
accordance with the terms of the Securities and the Indenture, as described in
Schedule A hereto. As used herein, “Conversion Shares” means the shares of
Common Stock into which the Securities are initially convertible.

The Securities and the Conversion Shares will be sold to the Initial Purchaser
without being registered under the Securities Act of 1933, as amended (the
“Act”), in reliance upon exemptions therefrom. The Company has prepared and
delivered to the Initial Purchaser physical or electronic copies of a
preliminary offering memorandum dated March 31, 2008 (the “Preliminary Offering
Memorandum”) and has prepared and will deliver to the Initial Purchaser, on the
date hereof or as soon as practicable, physical or electronic copies of a final
offering memorandum dated April 1, 2008 (the “Final Offering Memorandum”), each
for use by the Initial Purchaser in connection with its solicitation of
purchases of, or its offering of, the Securities. “Offering Memorandum” means,
with respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary Offering Memorandum or the Final
Offering Memorandum, or any amendment or supplement to either document) that has
been prepared and delivered by the Company to the Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the Securities
and shall be deemed to include the exhibits thereto and any documents
incorporated by reference therein. The Company hereby confirms that it has
authorized the use of the Offering Memorandum in connection with the offering
and resale of the Securities by the Initial Purchaser in the manner contemplated
by this Agreement.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company and the Initial Purchaser hereby
acknowledge that any statement contained in a document incorporated or deemed to
be incorporated by reference in the Offering Memorandum shall be deemed to be
modified or superseded for purposes of the Offering Memorandum to the extent
that a statement contained in the Offering Memorandum or in any subsequently
filed document or report that also is deemed to be incorporated by reference in
the Offering Memorandum modifies or supersedes such statement.

1. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Initial Purchaser as follows:

(a) As of the Applicable Time (as defined below), neither (x) the Preliminary
Offering Memorandum as supplemented by the final pricing term sheet, in the form
attached hereto as Schedule B (the “Pricing Supplement”), that has been prepared
and delivered by the Company to the Initial Purchaser in connection with their
solicitation of offers to purchase the Securities, all considered together
(collectively, the “Disclosure Package”), nor (y) any individual Supplemental
Offering Materials (as defined below), when considered together with the
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
“Applicable Time” means 4:59 P.M (Eastern time) on April 1, 2008 or such other
time as agreed by the Company and the Initial Purchaser.

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a solicitation of an offer to buy the Securities other than any
notices satisfying the requirements of Rule 135c under the Act and other than
the Offering Memorandum or amendments or supplements thereto (including the
Pricing Supplement).

As of its issue date, as of the Closing Date, and, if applicable, as of the
Option Closing Date, the Final Offering Memorandum will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchaser expressly for use therein.

(b) The documents incorporated or deemed to be incorporated by reference in the
Offering Memorandum, at the time they were filed or last amended, as the case
may be, with the Securities and Exchange Commission (the “Commission”),
complied, in all material respects, with the requirements of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules and regulations of the
Commission thereunder (the “Exchange Act Regulations”), and did not

 

2



--------------------------------------------------------------------------------

include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
any additional documents deemed to be incorporated by reference in the Offering
Memorandum will, if and when such documents are filed with the Commission, or
when amended, as appropriate, comply in all material respects to the
requirements of the Exchange Act and the Exchange Act Regulations and will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(c) Since the respective dates as of which information is disclosed in the
Disclosure Package or the Final Offering Memorandum, except as otherwise stated
therein, (A) there has been no material adverse change in the condition
(financial or otherwise), earnings, results of operations, business or
properties of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there have been no transactions entered into by the Company or any
of its subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

(d) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Disclosure Package and the Final Offering
Memorandum and to enter into and perform its obligations under this Agreement,
the Indenture, the Securities and the Conversion Shares. The Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect. The Company is duly registered as a bank
holding company and a financial holding company under the Bank Holding Company
Act of 1956, as amended. The Company has an authorized capitalization as set
forth in the Disclosure Package and the Final Offering Memorandum, and all of
the outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable.

(e) Silicon Valley Bank (the “Bank”) is the only “significant subsidiary” of the
Company (as such term is defined in Rule 1-02(w) of Regulation S-X) (the
“Significant Subsidiary”). The Significant Subsidiary has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Final Offering Memorandum and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect. The Significant Subsidiary has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, except where the failure to be in
good standing would not result in a Material Adverse Effect. Except as otherwise
disclosed in

 

3



--------------------------------------------------------------------------------

the Disclosure Package and the Final Offering Memorandum, all of the issued and
outstanding capital stock of the Significant Subsidiary have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity, and none of the
outstanding shares of capital stock of the Significant Subsidiary were issued in
violation of the preemptive or similar rights of any securityholder of the
Significant Subsidiary.

(f) The Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Offering Memorandum; the capital stock of the
Company conforms as to legal matters in all material respects to the description
thereof contained in the Disclosure Package and the Final Offering Memorandum;
the outstanding shares of Common Stock have been duly authorized and are validly
issued, fully paid and nonassessable; the Conversion Shares that are authorized
on the date hereof have been duly authorized and are validly reserved for
issuance upon conversion of the Securities and, when issued upon conversion of
the Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non-assessable.

(g) The Securities have been duly authorized, and, when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser pursuant to this Agreement (assuming the due
authentication by the Trustee) at the Closing Date and, if applicable, at the
Option Closing Date, will constitute valid and legally binding obligations of
the Company entitled to the benefits provided by the Indenture; the Indenture
has been duly authorized and, at the Closing Date and, if applicable, at the
Option Closing Date, and when executed and delivered by the Company, assuming
the due authorization, execution and delivery thereof by the Trustee, the
Indenture will constitute a valid and legally binding instrument, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law); the Indenture, the Securities and the
Conversion Shares will conform in all material respects to the descriptions
thereof in the Disclosure Package and the Final Offering Memorandum, and on the
Closing Date and, if applicable, at the Option Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939 (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(h) This Agreement has been duly authorized, executed and delivered by the
Company.

(i) Neither the holders of outstanding shares of capital stock of the Company
nor the holders of any of the Company’s other outstanding securities are
entitled to preemptive or other rights to subscribe for the Securities or
Conversion Shares. Except as set forth in the Disclosure Package and the Final
Offering Memorandum and except for restricted stock units, or options to
purchase or acquire shares of Common Stock, which, in each case, were granted
under the Company’s previously or currently existing stock option, employee
stock purchase and other similar officer, director or employee benefit plans
after December 31, 2007 and which, in the aggregate, represent, in the case of
restricted stock units, or are exercisable for, in the case of options, no more
than 752,000 total shares of Common Stock, no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of capital stock of or
ownership interests in the Company are outstanding.

 

4



--------------------------------------------------------------------------------

(j) Neither the Company nor any of its subsidiaries is in violation of its
charter or by-laws (or equivalent documents) or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which any of them may be bound, or to which any of
the property or assets of the Company or any subsidiary is subject, except for
such defaults that would not result in a Material Adverse Effect or have a
material adverse effect on the consummation of the transactions contemplated
hereby. The execution, delivery and performance of this Agreement, the
Indenture, the Securities and the Conversion Shares, the consummation of the
transactions contemplated herein and therein and in the Disclosure Package and
the Final Offering Memorandum and compliance by the Company with its obligations
hereunder and thereunder have been duly authorized by all necessary corporate
action and do not and will not result in a breach or violation of any of the
terms and provisions of, or constitute a default under, (i) any U.S. Federal or
state statute, any rule, regulation or order of any governmental agency or body,
or of any national securities exchange, or any U.S. Federal or state court
having jurisdiction over the Company or any Significant Subsidiaries of the
Company or any of their properties, or (ii) any agreement or instrument to which
the Company or any such Significant Subsidiary is a party or by which the
Company or any such Significant Subsidiary is bound or to which any of the
properties of the Company or any such Significant Subsidiary is subject, or
(iii) the charter or by-laws of the Company or any such Significant Subsidiary,
except, in the case of clauses (i) and (ii) above, for such breaches, violations
or defaults that do not and would not have, individually or in the aggregate, a
Material Adverse Effect.

(k) The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the captions “Description of Capital Stock” and “Description of
Notes,” insofar as they are descriptions of contracts, agreements or other legal
documents or describe statutes, rules and regulations, and under the caption
“Plan of Distribution,” insofar as they purport to describe the provisions of
the documents referred to therein, fairly summarize the matters set forth
therein in all material respects; and the statements set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Supervision and
Regulation” and in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007 in Part I, Item 1, “Business – Supervision and Regulation,”
insofar as they purport to constitute summaries of legal matters or legal
conclusions with respect thereto, are true and correct in all material respects.

(l) Other than as set forth in the Disclosure Package and the Final Offering
Memorandum, there is no action, suit, proceeding, inquiry or investigation
before or brought by any court or governmental agency or body, domestic or
foreign, now pending, or, to the knowledge of the Company, threatened, against
or affecting the Company or any of its subsidiaries, which (A) could reasonably
be expected to result in a Material Adverse Effect or (B) could reasonably be
expected to materially and adversely affect the assets or operations of the
Company or any of its subsidiaries or the consummation of the transactions
contemplated in this Agreement, the Indenture, the Securities and the Conversion
Shares or the performance by the Company of its obligations hereunder or
thereunder.

 

5



--------------------------------------------------------------------------------

(m) The Company is not required, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure Package and the Final Offering Memorandum will not be
required, to register as an “investment company” under the Investment Company
Act.

(n) The Company and its subsidiaries possess adequate certificates, authorities
or permits issued by appropriate U.S. Federal or state or other governmental
agencies or bodies necessary to conduct the business now operated by them or
contemplated in connection with the Securities and have not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

(o) KPMG LLP, who have audited the consolidated financial statements of the
Company and its subsidiaries included in the Disclosure Package and the Final
Offering Memorandum, is an independent registered public accounting firm with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Act.

(p) The audited consolidated financial statements included in the Disclosure
Package and the Final Offering Memorandum, together with the supporting
schedules, if any, and notes, present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries for the periods
specified. Such financial statements have been prepared in conformity with
accounting principles generally accepted in the United States of America
(“GAAP”) applied on a consistent basis throughout the periods involved except as
otherwise stated therein. The selected consolidated financial data included in
the Disclosure Package and the Final Offering Memorandum present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited consolidated financial statements included in the Disclosure
Package and the Final Offering Memorandum.

(q) The Company maintains a system of internal control over financial reporting
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with the management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with the management’s
general or specific authorization and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

6



--------------------------------------------------------------------------------

(r) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange
Act). Such disclosure controls and procedures (A) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, (B) have been
evaluated for effectiveness as of the end of the annual or quarterly period
reported to the Commission and (C) are effective to perform the functions for
which they were established. In addition, prior to the filing of the Company’s
Annual Report or Form 10-K for the year ended December 31, 2007, each of the
Company’s auditors and the Audit Committee of the Company’s Board of Directors
had been advised of (A) all significant deficiencies and material weaknesses in
the design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting; and, since such
date, neither the Company’s auditors nor the Audit Committee of the Company’s
Board of Directors have been advised of any such significant deficiencies and
material weaknesses or fraud. Since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(s) The Company, the Bank and, to the knowledge of the Company, the Company’s
other subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any governmental authority applicable to it
or to them (including, without limitation, all regulations and orders of, or
agreements with, any Regulatory Agency (as defined below), the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act, all other applicable fair lending laws or other laws
relating to discrimination and the Bank Secrecy Act and Title III of the U.S.A.
Patriot Act), the failure to comply with which would have a Material Adverse
Effect. Except as otherwise disclosed to the Initial Purchaser or counsel to the
Initial Purchaser, neither the Company nor any of its subsidiaries is subject or
is party to, or has received any notice or advice that any of them may become
subject or party to any investigation with respect to, any corrective,
suspension or cease-and-desist order, agreement, consent agreement, memorandum
of understanding or other regulatory enforcement action, proceeding or order
with or by, or is a party to any commitment letter or similar undertaking to, or
is subject to any directive by, or has been a recipient of any supervisory
letter from, or has adopted any board resolutions at the request of, any
Regulatory Agency that currently relates to or restricts in any material respect
the conduct of their business or that in any manner relates to their capital
adequacy, credit policies or management (each, a “Regulatory Agreement”), nor
has the Company or any of its subsidiaries been advised by any Regulatory Agency
that it is considering issuing or requesting any such Regulatory Agreement. The
Company is not subject to any order of any Regulatory Agency which prohibits the
payment of dividends by any of its subsidiaries. As used herein, the term
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Company or any of its subsidiaries.

 

7



--------------------------------------------------------------------------------

(t) The Bank is an insured bank under the provisions of the Federal Deposit
Insurance Act, as amended, and is a member of the Federal Reserve System. The
deposit accounts of the Bank are insured up to the applicable limits by the
Federal Deposit Insurance Corporation (the “FDIC”) to the fullest extent
permitted by law and the rules and regulations of the FDIC, and no proceeding
for the revocation or termination of such insurance is pending or, to the
knowledge of the Company, threatened.

(u) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of the principal suppliers, manufacturers, customers or
contractors of the Company or any of its subsidiaries, which, in either case,
would result in a Material Adverse Effect.

(v) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent licenses, trademarks, service marks
and trade names necessary to carry on their businesses as presently conducted
and the Company and its subsidiaries have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
patents, patent licenses, trademarks, service marks or trade names that, in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

(w) Except as disclosed in the Disclosure Package and the Final Offering
Memorandum, the Company and its Significant Subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, except for liens, encumbrances and defects that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or materially interfere with the use made or to be made thereof
by them; and except as disclosed in the Disclosure Package and the Final
Offering Memorandum, the Company and its Significant Subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(x) Neither the Company nor any affiliate of the Company has taken, nor will the
Company or any affiliate take, directly or indirectly, any action which is
designed to or which has constituted or which would be expected to cause or
result in the unlawful stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(y) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any U.S. Federal or state court or
governmental agency or body, or of any national securities exchange, is required
for the authorization, execution, delivery by the Company of this Agreement, the
Indenture, the Securities or the Conversion Shares, or the performance by the
Company of its obligations hereunder or thereunder including the offering,
issuance, sale and delivery of the Securities or the consummation by the Company
of the transactions contemplated hereby or thereby, except as such as have
already been made or obtained, or will be made or obtained prior to the Closing
Date, or as may be required under the blue sky or securities laws of the various
states.

 

8



--------------------------------------------------------------------------------

(z) The Company and its subsidiaries are (i) in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except where such non-compliance with Environmental Laws, failure to receive
required permits, licenses or other approvals, or liability would not have a
Material Adverse Effect.

(aa) The Company and its subsidiaries have filed all U.S. Federal, state, local
and foreign tax returns or reports required to be filed, and have paid in full
all taxes indicated by said returns or reports and all assessments received by
it or any of them to the extent that such taxes have become due and payable,
except where the Company and its subsidiaries are contesting in good faith such
taxes and assessments and except where the failure to so file or pay would not
reasonably be expected to have a Material Adverse Effect. The Company and the
Bank have also filed all required applications, reports, returns and other
documents and information with any Regulatory Agency except for such failures to
file that would not reasonably be expected to have a Material Adverse Effect,
and no such application, report, return or other document or information
contained, as of the date it was filed, an untrue statement of a material fact
required to be stated therein or necessary to make the statements therein not
misleading when made or failed to comply with the applicable requirements of the
Regulatory Agency with which such application, report, return, document or
information was filed, except for such misstatements that would not reasonably
be expected to have a Material Adverse Effect.

(bb) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Act (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company’s retaining any rating assigned to the Company or
any securities of the Company or (ii) has indicated to the Company that it is
considering (a) the downgrading, suspension, or withdrawal of, or any review for
a possible change that does not indicate the direction of the possible change
in, any rating so assigned or (b) any change in the outlook for any rating of
the Company or any securities of the Company.

(cc) The Company and its subsidiaries maintain insurance of the types and in the
amounts generally deemed adequate in their respective businesses and consistent
with insurance coverage maintained by similar companies and businesses, and as
required by the rules and regulations of all governmental agencies having
jurisdiction over the Company or the Bank, all of which insurance is in full
force and effect.

(dd) Neither the Company nor its subsidiaries have, directly or indirectly, at
any time during the past five years (A) made any unlawful contribution to any
candidate for public office, or failed to disclose fully any contribution in
violation of law, or (B) made any payment to any U.S. Federal or state
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof.

(ee) The Company is in compliance with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(ff) Except as disclosed in the Disclosure Package and the Final Offering
Memorandum, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or the Initial Purchaser for a brokerage commission, finder’s fee or other like
payment for the offer and sale of the Securities as contemplated by this
Agreement.

(gg) None of the Company, any of the Company’s subsidiaries or any agent thereof
acting on behalf of them has taken, and none of them will take, any action that
could reasonably be expected to cause this Agreement or the issuance or sale of
the Securities to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

(hh) On the Closing Date and, if applicable, on the Option Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and the Disclosure Package and the
Final Offering Memorandum, as of their respective dates, contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Act.

(ii) Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D under the Act (“Regulation D”)) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities or the Conversion Shares under the Act.

(jj) None of the Company or any of its affiliates or any other person acting on
its or their behalf (other than the Initial Purchaser or any other person acting
on its behalf, as to which no representation is made) has solicited offers for,
or offered or sold, the Securities by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(2) of the
Act.

(kk) Assuming the accuracy of the representations and warranties of the Initial
Purchaser contained in Section 2(c) and its compliance with its agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchaser and the offer, resale and delivery of
the Securities by the Initial Purchaser in the manner contemplated by this
Agreement, the Disclosure Package and the Final Offering Memorandum, to register
the Securities or the Conversion Shares under the Act or to qualify the
Indenture under the Trust Indenture Act.

2. Purchase and Resale of the Securities.

(a) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company agrees to sell to the Initial
Purchaser and the Initial Purchaser agrees to purchase from the Company,
$200,000,000 aggregate principal amount of Securities at the purchase price set
forth in Schedule A.

 

10



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company hereby grants the Option to the
Initial Purchaser to purchase the Optional Securities at the same price as the
Initial Purchaser shall pay for the Initial Securities plus accrued interest, if
any, from the Closing Date to the date of payment and delivery. This option may
be exercised at any time and from time to time, in whole or in part, on or
before the thirteenth (13th) day following the date of this Agreement, by
written notice by the Initial Purchaser to the Company to cover over-allotments;
provided, however, that the Option may not be exercised unless either the
Initial Securities and such Optional Securities will constitute a single “issue”
for U.S. federal income tax purposes, or each of the Initial Securities and such
Optional Securities (considered as separate “issues” for U.S. federal income tax
purposes) will not be treated as having been issued with more than a “de
minimis” amount of “original issue discount” for purposes of Sections 1271 et
seq. of the Internal Revenue Code of 1986, as amended (the “Code”). Such notice
shall set forth the aggregate number of Optional Securities as to which the
option is being exercised and the date and time, as reasonably determined by the
Initial Purchaser, when the Optional Securities are to be delivered (such date
and time being herein sometimes referred to as the “Option Closing Date”);
provided, however, that the Option Closing Date shall not be earlier than the
Closing Date or earlier than the second full business day after the date on
which the option shall have been exercised nor later than the eighth full
business day after the date on which the option shall have been exercised.

(c) The Company understands that the Initial Purchaser intends to offer the
Securities for resale on the terms set forth in the Disclosure Package and the
Final Offering Memorandum. The Initial Purchaser represents, warrants and agrees
that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Act (a “QIB”) and an accredited investor within the meaning of Rule 501(a)
under the Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A.

(d) The Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchaser pursuant to
Sections 5(a) and 5(b), counsel for the Company and counsel for the Initial
Purchaser, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchaser, and compliance by the Initial Purchaser
with its agreements, contained in paragraph (c) above, and the Initial Purchaser
hereby consents to such reliance.

 

11



--------------------------------------------------------------------------------

(e) The Company acknowledges and agrees that the Initial Purchaser may offer and
sell Securities to or through any affiliate of the Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
the Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement.

3. Payment and Delivery. Delivery of and payment for the certificates for the
Initial Securities shall be made at the offices of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto, California
94304 at 9:00 AM, New York City time, on April 7, 2008, or at such time on such
later date not more than three Business Days after the foregoing date as the
Initial Purchaser shall designate, which date and time may be postponed by
agreement between the Initial Purchaser and the Company (such date and time of
delivery and payment for the Initial Securities being herein called the “Closing
Date”). Delivery of the Initial Securities and the Optional Securities shall be
made to the Initial Purchaser against payment by the Initial Purchaser of the
purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to an account specified by the Company. Delivery of
the Initial Securities and the Optional Securities shall be made through the
facilities of The Depository Trust Company (“DTC”) unless the Initial Purchaser
shall otherwise instruct.

4. Agreements. (A) The Company agrees with the Initial Purchaser that:

(a) The Company will deliver to the Initial Purchaser from time to time until
the earlier to occur of (i) the completion of the distribution of the Securities
and (ii) the date that is six months after the date hereof as many copies of the
Offering Memorandum (including all amendments and supplements thereto) as the
Initial Purchaser may reasonably request. The Company will pay the expenses of
printing or other production of all documents relating to the offering.

(b) The Company will arrange, if necessary, for the qualification of the
Securities and Conversion Shares for offer and sale under the laws of such
jurisdictions as the Initial Purchaser may reasonably request, will maintain
such qualifications in effect so long as required for the distribution of the
Securities by the Initial Purchaser and will pay any fee of the Financial
Industry Regulatory Authority, Inc. (the “FINRA”), in connection with its review
of the offering, if applicable; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits in any jurisdiction where it is not now so subject.

(c) The Company will apply the net proceeds from the sale of the Securities as
set forth under the caption “Use of Proceeds” in the Offering Memorandum.

(d) Prior to the completion of the distribution of the Securities, before making
or distributing any amendment or supplement to the Offering Memorandum, the
Company will furnish to the Initial Purchaser and counsel for the Initial
Purchaser a copy of the proposed amendment or supplement for review, and will
not distribute any such proposed amendment or supplement or file any such
document with the Commission to which the Initial Purchaser or

 

12



--------------------------------------------------------------------------------

counsel for the Initial Purchaser reasonably objects; provided, however, that
the Initial Purchaser shall not object to any such filing if the Company obtains
a written opinion of counsel reasonably satisfactory to the Initial Purchaser
that such filing is required under the rules and regulations of the Act or
Exchange Act; provided, further, that the Company shall have the right to file
with the Commission any report required to be filed by the Company under the
Exchange Act (based on the advice of the Company’s internal or external counsel)
no later than the time period required by the Exchange Act. Neither the consent
of the Initial Purchaser, nor the Initial Purchaser’s delivery of any such
amendment or supplement, shall constitute a waiver of any of the conditions set
forth in Section 5 hereof. The Company will prepare the Pricing Supplement, in
the form attached hereto as Schedule B, and shall furnish prior to the
Applicable Time to the Initial Purchaser, without charge, as many physical or
electronic copies of the Pricing Supplement as the Initial Purchaser may
reasonably request. The Company represents and agrees that, unless it obtains
the prior consent of the Initial Purchaser, it has not made and will not make
any offer relating to the Securities by means of any Supplemental Offering
Materials.

(e) The Company will advise the Initial Purchaser promptly, and confirm such
advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of the Offering
Memorandum or the initiation or threatening of any proceeding for that purpose;
(ii) of the occurrence of any event at any time prior to the completion of the
initial offering of the Securities as a result of which the Disclosure Package,
any Offering Memorandum as then amended or supplemented or any Supplemental
Offering Materials would include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(iii) of the receipt by the Company of any notice with respect to any suspension
of the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; and the
Company will use its best efforts to prevent the issuance of any such order
preventing or suspending the use of the Offering Memorandum or suspending any
such qualification of the Securities and, if any such order is issued, will use
its best efforts to obtain as soon as possible the withdrawal thereof.

(f) If at any time prior to the completion of the distribution of the Securities
any event shall occur as a result of which the Disclosure Package, any Offering
Memorandum as then amended or supplemented or any Supplemental Offering
Materials would include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or it is
necessary to amend or supplement the Offering Memorandum to comply with the law,
the Company will (1) notify the Initial Purchaser thereof, (2) forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchaser such
amendments or supplements to the Offering Memorandum that will correct such
statement or omission or effect such compliance, and (3) supply any amended or
supplemented Offering Memorandum to the Initial Purchaser as the Initial
Purchaser may reasonably request.

(g) The Company will not, without the prior written consent of the Initial
Purchaser, during the period of 90 days following the date hereof (the “Lock-Up
Period”), (i) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or

 

13



--------------------------------------------------------------------------------

indirectly, or announce the offering of any shares of any class of common stock
of the Company or any securities convertible into, or exercisable or
exchangeable for shares of any class of common stock of the Company (whether
such shares or any such securities are now owned or hereafter acquired) or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of shares of any
class of the common stock of the Company, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of shares of any class
of common stock of the Company or such other securities, in cash or otherwise;
provided, however, that the Company may issue, sell, contract to sell or
otherwise dispose of or grant options for, shares of any class of common stock
of the Company or securities convertible into, or exchangeable for, shares of
any class of common stock of the Company: (1) pursuant to this Agreement;
(2) pursuant to any benefit plan, dividend reinvestment plan or 10b5-1 plan of
the Company in effect as of the date hereof; (3) pursuant to any warrants, stock
options or other convertible securities outstanding as of the date hereof; and
(4) as consideration for the acquisition by the Company or one of its
subsidiaries from a third party of assets or of equity interests of any other
entity which entity would, after giving effect to the acquisition of such equity
interests, be a subsidiary of the Company.

(h) While the Securities or the Conversion Shares remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the Act, the
Company will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities or the Conversion Shares and prospective purchasers of the
Securities or the Conversion Shares designated by such holders, upon the request
of such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Act.

(i) The Company will use its reasonable efforts to assist the Initial Purchaser
in arranging for the Securities to be designated Private Offerings, Resales and
Trading through Automated Linkages (“PORTAL”) Market securities in accordance
with the rules and regulations adopted by the FINRA relating to trading in the
PORTAL Market and for the Securities to be eligible for clearance and settlement
through DTC.

(j) During the one-year period commencing on the later of the Closing Date and
the Option Closing Date (if any Optional Securities are purchased), the Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company or any of its affiliates
and resold in a transaction registered under the Act.

(k) Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D) will, directly or through any agent, sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of, any security (as defined in
the Act), that is or will be integrated with the sale of the Securities in a
manner that would require registration of the Securities or the Conversion
Shares under the Act.

(l) None of the Company or any of its affiliates or any other person acting on
its or their behalf (other than the Initial Purchaser and any other person
acting on its behalf, as to which no covenant is given) will solicit offers for,
or offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Act.

 

14



--------------------------------------------------------------------------------

(m) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(n) The Company will file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act until the
earlier to occur of (i) six months after the completion of the distribution of
the Securities and (ii) the date that is six months after the date hereof.

(o) The Company will use its reasonable best efforts to list, subject to notice
of issuance, the Conversion Shares on the Nasdaq Global Select Market.

(p) The Company will reserve and keep available at all times, free of any
preemptive rights, Conversion Shares for the purpose of enabling the Company to
satisfy any obligations to issue Conversion Shares upon the conversion of the
Securities.

(q) The Company agrees that the total amount of shares of Common Stock subject
to clause (iv) of the second paragraph of all lockup letters (a form of which is
attached hereto as Exhibit C) will not exceed 50,000.

(B) Payment of Expenses.

(a) The Company will pay all expenses incident to the performance of its
obligations under this Agreement, including (i) the preparation and printing of
the Disclosure Package and the Final Offering Memorandum (or any amendment or
supplement thereto), and any Supplemental Offering Materials, (ii) the
preparation, printing and delivery to the Initial Purchaser of this Agreement
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Securities, (iii) the preparation,
issuance and delivery of the certificates for the Securities and the Conversion
Shares, (iv) the fees and disbursements of the Company’s counsel, accountants
and other advisors, (v) the qualification of the Securities and Conversion
Shares under securities laws in accordance with the provisions of
Section 4(A)(b) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchaser in connection therewith and
in connection with the preparation of the Blue Sky Memorandum and any supplement
thereto, (vi) the printing and delivery to the Initial Purchaser of copies of
each Preliminary Offering Memorandum, any Supplemental Offering Materials and of
the Final Offering Memorandum and any amendments or supplements thereto and any
costs associated with electronic delivery of any of the foregoing by the Initial
Purchaser to investors, (vii) the preparation, printing and delivery to the
Initial Purchaser of copies of the Blue Sky Memorandum and any supplement
thereto, (viii) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities, (ix) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken with the written approval of the
Company in

 

15



--------------------------------------------------------------------------------

connection with the marketing of the Securities, including without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations, travel and lodging expenses of the representatives and officers
of the Company and any such consultants, (x) any fees payable in connection with
the rating of the Securities, (xi) any fees payable in connection with listing
the Conversion Shares on the Nasdaq Global Select Market, (xii) the fees and
expenses incurred in connection with the application for the inclusion of the
Securities on the PORTAL Market and having the Securities eligible for
clearance, settlement and trading through the facilities of DTC, and (xiii) the
costs and charges of any transfer agent, registrar or dividend distributing
agent. Except as provided in Section 9 and Section 4(B)(b), the Initial
Purchaser shall pay all of its own costs and expenses in connection with the
transactions contemplated hereby, including, without limitation, the fees and
expenses of its counsel.

(b) If this Agreement is terminated by the Initial Purchaser in accordance with
the provisions of Section 5 or Section 9(a)(i) hereof, the Company shall
reimburse the Initial Purchaser for all of its reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of counsel for the
Initial Purchaser.

5. Conditions to the Obligations of the Underwriters. The obligations of the
Initial Purchaser to purchase the Securities shall be subject to the accuracy of
the representations and warranties on the part of the Company contained herein
as of the date hereof and the Closing Date (for purposes of this Section 5
“Closing Date” shall refer to the Closing Date for the Initial Securities and
any Option Closing Date, if different, for the Optional Securities), to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:

(a) Each of Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel
for the Company, and Pillsbury Winthrop Shaw Pittman LLP, special regulatory
counsel for the Company, shall have furnished to the Initial Purchaser a
favorable opinion, dated the Closing Date, in form and substance satisfactory to
counsel for the Initial Purchaser, to the effect set forth in Exhibits A and B
hereto, respectively.

(b) The Initial Purchaser shall have received from Sidley Austin LLP, counsel
for the Initial Purchaser, such opinion or opinions, dated the Closing Date,
with respect to such matters as the Initial Purchaser may reasonably require.

(c) At the Closing Date, there shall not have been, since the date hereof or
since the respective dates as of which information is given in the Disclosure
Package, any material adverse change in the condition (financial or otherwise),
earnings, results of operations, business or properties of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Initial Purchaser shall have received a
certificate of the Chief Executive Officer, President or an executive officer of
the Company and of the Chief Financial Officer of the Company, dated as of the
Closing Date, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties of the Company herein are true
and correct in all material respects with the same force and effect as though
expressly made at and as of the Closing Date (except that any such
representations or warranties that are qualified in respect of materiality or
material adverse effect are true and correct in all respects) and (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the Closing Date.

 

16



--------------------------------------------------------------------------------

(d) At the time of the execution of this Agreement, the Initial Purchaser shall
have received from KPMG LLP a letter dated such date, in form and substance
satisfactory to the Initial Purchaser, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in the Disclosure Package as of a date not more than three business
days prior to the date of such letter.

(e) At the Closing Date, the Initial Purchaser shall have received from KPMG LLP
a letter, dated as of the Closing Date, to the effect that they reaffirm the
statements made in the letter furnished pursuant to subsection (d) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Date.

(f) Since the execution of this Agreement, there shall not have occurred a
downgrading in, or withdrawal of, the rating assigned to the Company or any
securities of the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Act, and no such
organization shall have publicly announced that it has under surveillance or
review its rating of the Company or any securities of the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating).

(g) The Securities shall have been approved by the FINRA for trading in the
PORTAL Market and shall be eligible for clearance and settlement through DTC.

(h) The Company shall have filed a “Supplemental Listing Application of
Additional Shares” and any required supporting documentation relating to the
Conversion Shares with the Nasdaq Global Select Market.

(i) Prior to the Closing Date, the Company shall have furnished to the Initial
Purchaser a letter substantially in the form of Exhibit C hereto from each
officer and director of the Company listed on Exhibit D, addressed to the
Initial Purchaser.

(j) At the Closing Date, counsel for the Initial Purchaser shall have been
furnished with such documents and opinions as they may reasonably require for
the purpose of enabling them to pass upon the issuance and sale of the
Securities as herein contemplated, or in order to evidence the accuracy of any
of the representations or warranties of the Company, or the fulfillment of any
of the conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Securities as herein contemplated
shall be reasonably satisfactory in form and substance to counsel for the
Initial Purchaser.

If any condition specified in this Section 5 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the Initial
Purchaser at any time at or prior to the Closing Date, and such termination
shall be without liability of any party to any other party except as provided in
Section 4(B) and except that Sections 1, 6, 7, 8 and 13 shall survive any such
termination and remain in full force and effect.

 

17



--------------------------------------------------------------------------------

6. Indemnification and Contribution.

(a) Indemnification of the Initial Purchaser. The Company agrees to indemnify
and hold harmless the Initial Purchaser, its affiliates, as such term is defined
in Rule 501(b) under the Act (each, an “Affiliate”), its selling agents and each
person, if any, who controls the Initial Purchaser within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Offering Memorandum, the Disclosure
Package or the Final Offering Memorandum (or any amendment or supplement
thereto), or any Supplemental Offering Materials, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 6(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by JPM), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchaser expressly for use in the Preliminary Offering Memorandum, the
Disclosure Package or the Final Offering Memorandum (or any amendment or
supplement thereto), or any Supplemental Offering Materials.

(b) Indemnification of the Company, Directors and Officers. The Initial
Purchaser agrees to indemnify and hold harmless the Company, each of its
directors and officers, and each person, if any, who controls the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the

 

18



--------------------------------------------------------------------------------

Preliminary Offering Memorandum, the Disclosure Package or the Final Offering
Memorandum (or any amendment or supplement thereto), or any Supplemental
Offering Materials, in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchaser expressly for use in the
Preliminary Offering Memorandum, the Disclosure Package or the Final Offering
Memorandum (or any amendment or supplement thereto), or any Supplemental
Offering Materials.

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) above,
counsel to the indemnified parties shall be selected by JPM, and, in the case of
parties indemnified pursuant to Section 6(b) above, counsel to the indemnified
parties shall be selected by the Company. An indemnifying party may participate
at its own expense in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 6 or Section 7 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested in writing an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 90 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 60 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

7. Contribution. If the indemnification provided for in Section 6 hereof is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, (i) in such proportion as is appropriate to
reflect

 

19



--------------------------------------------------------------------------------

the relative benefits received by the Company, on the one hand, and the Initial
Purchaser, on the other hand, from the offering of the Securities pursuant to
this Agreement or (ii) if the allocation provided by clause (i) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Initial Purchaser, on the other hand, in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchaser, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total discounts and commissions received by the Initial Purchaser, in
each case as set forth on Schedule A attached hereto, bear to the aggregate
initial offering price of the Securities as set forth on Schedule A attached
hereto.

The relative fault of the Company, on the one hand, and the Initial Purchaser,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or by the Initial Purchaser, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

The Company, on the one hand, and the Initial Purchaser, on the other hand,
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 7. The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an indemnified party and referred to above in
this Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors exceeds the amount of any damages which the Initial Purchaser has
otherwise been required to pay by reason of any such untrue or alleged untrue
statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act and the Initial Purchaser’s Affiliates and selling agents shall
have the same rights to contribution as the Initial Purchaser, and each director
and each officer of the Company, and each person, if any, who controls the
Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

 

20



--------------------------------------------------------------------------------

Purchaser, and each director and each officer of the Company, and each person,
if any, who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company.

8. Representations, Warranties and Agreements to Survive. All representations,
warranties and agreements contained in this Agreement or in certificates of
officers of the Company or any of its subsidiaries submitted pursuant hereto
shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of the Initial Purchaser, its Affiliates or
selling agents or any person controlling the Initial Purchaser or by or on
behalf of the Company, its officers or directors or any person controlling the
Company, and (ii) delivery of and payment for the Securities.

9. Termination of Agreement.

(a) Termination; General. The Initial Purchaser may terminate this Agreement at
any time at or prior to the Closing Date or, in the case of the Option
Securities, prior to the Option Closing Date, (i) if there has been, since the
time of execution of this Agreement or since the respective dates as of which
information is given in the Disclosure Package, any material adverse change in
the condition (financial or otherwise), earnings, results of operations,
business or properties of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Initial Purchaser, impracticable or
inadvisable to market the Securities or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the Nasdaq Global Select
Market, or if trading generally on the American Stock Exchange or the New York
Stock Exchange or in the Nasdaq Global Select Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the FINRA or any other governmental
authority, or (iv) a material disruption has occurred in commercial banking or
securities or clearance, settlement or trading services in the United States, or
(v) if a banking moratorium has been declared by Federal, New York or California
authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4(B) hereof, and provided further that Sections 1, 6, 7, 8
and 13 shall survive such termination and remain in full force and effect.

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Initial Purchaser shall be
directed to it at: J.P. Morgan Securities Inc., 277 Park Avenue, New York, New
York 10172, attention: Equity Syndicate; and notices to the Company shall be
directed to it at 3003 Tasman Drive, Santa Clara, California, 95054, attention
of Treasurer, with a copy to Wilson Sonsini Goodrich & Rosati, Professional
Corporation, attention of John A. Fore, Esq.

 

21



--------------------------------------------------------------------------------

11. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the Initial Purchaser, on the other
hand, (b) in connection with the offering contemplated hereby and the process
leading to such transaction the Initial Purchaser is and has been acting solely
as a principal and is not the agent or fiduciary of the Company, or its
stockholders, creditors, employees or any other party, (c) the Initial Purchaser
has not assumed nor will assume an advisory or fiduciary responsibility in favor
of the Company with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising the Company on other matters) and the Initial Purchaser has
no obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (d) the Initial
Purchaser and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and (e) the Initial
Purchaser has not provided any legal, accounting, regulatory or tax advice with
respect to the offering contemplated hereby and the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

12. Parties. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, firm or corporation, other than the parties hereto and their respective
successors and the Affiliates, selling agents, officers and directors and
controlling persons referred to in Sections 6 and 7 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the parties hereto and their respective successors, and
said controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Securities from the Initial Purchaser shall be deemed to be a
successor by reason merely of such purchase.

13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

14. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS OTHERWISE
SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

16. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

22



--------------------------------------------------------------------------------

17. Tax Disclosure. Notwithstanding any other provision of this Agreement,
immediately upon commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each of its employees, representatives or
other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
tax structure. For purposes of the foregoing, the term “tax treatment” is the
purported or claimed federal income tax treatment of the transactions
contemplated hereby, and the term “tax structure” includes any fact that may be
relevant to understanding the purported or claimed federal income tax treatment
of the transactions contemplated hereby.

18. Xtract Research LLC. The Company hereby agrees that the Initial Purchaser
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, any trust
indentures, to Xtract Research LLC (“Xtract”) following the completion of the
offering for inclusion in an online research service sponsored by Xtract, access
to which is restricted to QIBs.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument,
along with all counterparts, will become a valid and legally binding agreement
among the Company and the Initial Purchaser in accordance with its terms.

 

Very truly yours, SVB FINANCIAL GROUP By:   /s/ MICHAEL DESCHENEAUX   Name:  
Michael Descheneaux   Title:   Chief Financial Officer

 

CONFIRMED AND ACCEPTED
        as of the date first above written: J.P. MORGAN SECURITIES INC. By:  
/s/ SANTOSH SREENIVASAN   Name:   Santosh Sreenivasan   Title:   Executive
Director

 

24



--------------------------------------------------------------------------------

SCHEDULE A

1. The initial offering price per $1,000 principal amount of the Securities
shall be 100% of the principal amount thereof, plus accrued interest, if any,
from the date of issuance.

2. The purchase price per $1,000 principal amount to be paid by the Initial
Purchaser for the Securities shall be 97.5% of the principal amount thereof.

3. Interest on the Securities at a rate of 3.875% per annum on the principal
amount shall be payable semiannually in arrears on April 15 and October 15 of
each year, beginning on October 15, 2008.

4. The Securities shall be convertible in certain circumstances set forth in the
Indenture into Common Stock at an initial rate of 18.8525 shares of Common Stock
per $1,000 principal amount of Securities and otherwise in accordance with the
terms of the Securities and the Indenture. The conversion rate adjustments are
summarized in the Preliminary Offering Memorandum.

5. The Securities will mature on April 15, 2011, unless earlier converted or
repurchased.

6. Prior to the maturity date, the Securities will not be redeemable at the
option of the Company.

7. If a “fundamental change” occurs, as defined in the Preliminary Offering
Memorandum, at any time prior to the maturity date, holders of Securities may
require the Company to repurchase all or a portion of their Securities for cash
(in any case in principal amounts of $1,000 and integral multiples thereof) at a
purchase price equal to 100% of the principal amount of the Securities to be
repurchased plus accrued interest, if any, to, but excluding, the repurchase
date.

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE B

SVB Financial Group

$200,000,000

3.875% Convertible Senior Notes due 2011

Pricing Term Sheet

This pricing term sheet relates to the Notes (as such term is defined below) and
should be read together with the Preliminary Offering Memorandum for the Notes
dated March 31, 2008. This pricing term sheet supplements, and to the extent
inconsistent supersedes, such Preliminary Offering Memorandum.

 

Issuer:    SVB Financial Group (“SIVB”) Ticker / Exchange:    SIVB / The NASDAQ
Global Select Market Title of securities:    3.875% Convertible Senior Notes due
2011 (the “Notes”) Aggregate principal amount offered:    $200,000,000
Over-allotment option:    $50,000,000 Annual interest rate:    The Notes will
bear cash interest at a rate of 3.875% per year. Last sale price of SIVB common
stock:    $42.95 Conversion premium:    23.5% Initial conversion price:   
Approximately $53.04 per share of SIVB common stock. Initial conversion rate:   
18.8525 shares of SIVB common stock per $1,000 principal amount of Notes.
Interest payment dates:    Interest will accrue from April 7, 2008, and will be
payable semi-annually in arrears on April 15 and October 15 of each year,
commencing on October 15, 2008. Maturity date:    April 15, 2011, subject to the
earlier of repurchase or conversion. Call dates:    The Notes are not redeemable
prior to maturity. Put dates:    Holders have the option to require the
repurchase of their Notes as described under “Repurchase at the Option of the
Holder upon a Fundamental Change” as described below.

 

Sch. B-1



--------------------------------------------------------------------------------

Dividend protection:    The conversion rate will be adjusted for any
distribution of cash to all or substantially all holders of SIVB common stock by
a formula based on the amount per share of such distribution, as set forth in
the Preliminary Offering Memorandum. Repurchase at the Option of the Holder upon
a Fundamental Change:    Upon a “fundamental change” as defined in the
Preliminary Offering Memorandum the holders may require the Issuer to repurchase
for cash any or all of their Notes, or any portion of the principal amount
thereof, that is equal to 100% of the principal amount of the Notes to be
repurchased, plus accrued and unpaid interest, including additional interest, to
but excluding the fundamental change purchase date. Registration rights:    The
Issuer does not intend to file a shelf registration statement under the
Securities Act relating to the resale of the notes and any common stock issuable
upon conversion of the notes. The Issuer has agreed to make a one-time payment
equal to 25 basis points of the principal amount of the notes if as of any date
during the six-month period commencing on the date that is six months after the
original issue date of the notes it is not current with its filings (other than
current reports on Form 8-K) under Section 13 or 15(d) of the Exchange Act,
subject to a cure period. Ranking:    The notes will be general unsecured and
unsubordinated obligations of the Issuer, will rank equally in right of payment
with all of the Issuer’s existing and future unsecured and unsubordinated
indebtedness, and will rank senior in right of payment to all of the Issuer’s
existing and future indebtedness that is expressly subordinated in right of
payment to the notes. Listing:    None Trade date:    April 2, 2008 Settlement
date:    April 7, 2008 CUSIP:    78486Q AA9 ISIN:    US78486QAA94

 

Sch. B-2



--------------------------------------------------------------------------------

Convertible Note Hedge and Warrant Transactions:    In connection with this
offering, the Issuer intends to enter into convertible note hedge transactions
with counterparties, one of which is an affiliate of J.P. Morgan Securities
Inc., the initial purchaser of the notes. The convertible note hedge
transactions will cover, subject to customary anti-dilution adjustments,
approximately 3.7705 million shares of SIVB common stock. These transactions are
expected to reduce the potential dilution upon conversion of the notes. The
Issuer also intends to enter into warrant transactions with the counterparties
to purchase, subject to customary anti-dilution adjustments, up to approximately
3.7705 million shares of SIVB common stock. The warrant transactions could have
a dilutive effect on SIVB earnings per share to the extent that the price of
SIVB common stock exceeds the strike price of the warrants. The Issuer intends
to use a portion of the net proceeds from this offering to pay the net cost of
the convertible note hedge and warrant transactions. If the initial purchaser
exercises its over-allotment option, the Issuer will sell additional warrants
and use a portion of the net proceeds from the sale of the additional notes and
the sale of the additional warrants to increase the size of the convertible note
hedge transactions. Use of proceeds:   

The Issuer estimates the net proceeds from this offering will be approximately
$194.6 million (or approximately $243.4 million if the initial purchaser
exercises its over-allotment option in full). The Issuer expects to use

 

(i) approximately $150 million of the net proceeds of this offering to cash
settle that portion of its conversion obligation due upon conversion of the
Issuer’s Zero Coupon Convertible Subordinated Notes due 2008 equal to the
principal amount of those notes, or, to the extent not converted, to otherwise
repay the principal amount of those notes when they become due on June 15, 2008,

 

(ii) a portion of the net proceeds for the cost of the convertible note hedge
transactions after such cost is offset by the proceeds of the warrant
transactions described in “Convertible note hedge and warrant transactions” in
the Preliminary Offering Memorandum and

 

(iii) any remaining net proceeds for general corporate purposes.

The Issuer estimates that the cost of the convertible note hedge transactions
that is not covered by the proceeds from the sale of the warrants will be
approximately $16.44 million. If the option granted to the initial purchaser to
purchase additional notes is exercised, the Issuer will use the net proceeds
from the sale of additional notes to enter into additional convertible note
hedge transactions and for general corporate purposes. The Issuer will also
enter into additional warrant transactions, which would result in additional
proceeds.

 

Sch. B-3



--------------------------------------------------------------------------------

Adjustment to conversion rate upon a Make-Whole Fundamental Change:    The
following table sets forth the amount, if any, by which the conversion rate per
$1,000 principal amount of the Notes will increase for each stock price and
effective date set forth below:

Stock Price

 

Effective Date

   $ 42.95    $ 50.00    $ 60.00    $ 70.00    $ 80.00    $ 90.00    $ 100.00   
$ 110.00    $ 120.00    $ 130.00    $ 140.00    $ 150.00    $ 160.00            
                                                                                

April 7, 2008

     4.4303      3.4041      2.0603      1.3911      1.0309      0.8178     
0.6787      0.5796      0.5040      0.4433      0.3929      0.3500      0.3129

April 15, 2009

     4.4303      2.9132      1.5262      0.9213      0.6430      0.4998     
0.4143      0.3556      0.3110      0.2750      0.2447      0.2187      0.1960

April 15, 2010

     4.4303      2.2073      0.7892      0.3394      0.2069      0.1607     
0.1365      0.1192      0.1051      0.0933      0.0832      0.0744      0.0667

April 15, 2011

     4.4303      1.1444      0.0000      0.0000      0.0000      0.0000     
0.0000      0.0000      0.0000      0.0000      0.0000      0.0000      0.0000

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock prices and
the two dates, as applicable, based on a 365-day year;

 

  •  

if the stock price is greater than $160.00 per share (subject to adjustment), no
additional shares will be added to the conversion rate;

 

  •  

if the stock price is less than $42.95 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the total number of shares
issuable upon conversion exceed 23.2828 per $1,000 principal amount of the
Notes, subject to adjustments in the same manner as the conversion rate as
described in the Preliminary Offering Memorandum.

This communication is intended for the sole use of the person to whom it is
provided by the sender.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.

The Notes and the SIVB common stock issuable upon conversion of the Notes have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) or any state securities laws. Accordingly, the Notes are being
offered and sold only to “qualified institutional buyers” as defined in Rule
144A promulgated under the Securities Act. The Notes and the SIVB common stock
issuable upon conversion of the Notes, if any, are not transferable except in
accordance with the restrictions described under “Transfer Restrictions” in the
Preliminary Offering Memorandum.

 

Sch. B-4



--------------------------------------------------------------------------------

The information in this pricing term sheet supplements the Preliminary Offering
Memorandum, dated March 31, 2008. This pricing term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum. Terms used herein
but not defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Sch. B-5